COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


GEORGE B. SOUTHERN, JR.
                                             MEMORANDUM OPINION*
v.   Record No. 0384-01-2                         PER CURIAM
                                                 JULY 3, 2001
SHIRLEY CONTRACTING CORPORATION AND
 CLARK CONSTRUCTION GROUP, INC.


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Wesley G. Marshall, on brief), for
             appellant.

             (Alan D. Sundburg; Friedlander, Misler,
             Sloan, Kletzkin & Ochsman, PLLC, on brief),
             for appellees.


     George B. Southern, Jr. (claimant) contends that the

Workers' Compensation Commission erred in finding that the

medical treatment rendered to him by Dr. David P. Sokolow was

unauthorized, and, therefore, not the responsibility of Shirley

Contracting Corporation and its insurer (hereinafter referred to

as "employer").     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     The record established that Dr. Ramesh Chandra, an

orthopedist, has been claimant's treating physician since

September 10, 1999.   Dr. Chandra performed arthroscopic surgery

on claimant's right knee on October 5, 1999.    Thereafter,

Dr. Chandra noted "significant degenerative changes" in

claimant's right knee revealed by a repeat MRI.    Dr. Chandra

suspected that claimant eventually would need joint replacement

surgery.    By February 9, 2000, Dr. Chandra noted that his

treatment of claimant was complete and that any further

treatment "would be in the hands of a total joint replacement

surgeon."

     Dr. Sokolow, who examined claimant upon the request of

claimant's attorney, recommended a total knee replacement.

Dr. Sokolow opined that the knee replacement was secondary to

the September 8, 1999 accident.    Claimant did not seek

authorization from employer to see Dr. Sokolow nor did he

request that the commission grant him a change in treating

physicians.

     Dr. Joseph Linehan, who examined claimant on April 26, 2000

at employer's request, opined that the total knee replacement

was due to degenerative arthritis rather than the compensable


                                 - 2 -
September 8, 1999 accident.   Dr. Chandra opined that he could

not causally relate claimant's need for total knee replacement

to the compensable September 8, 1999 accident in the absence of

any objective evidence that the accident aggravated or

accelerated claimant's long-standing degenerative arthritis.

     In its January 18, 2001 opinion, the full commission

affirmed the deputy commissioner's finding that the total knee

replacement surgery recommended by Dr. Sokolow was not causally

related to claimant's compensable September 8, 1999 injury by

accident.   Accordingly, the commission ruled that employer was

not responsible for the cost of Dr. Sokolow's treatment.

Claimant did not challenge these findings on appeal, and,

therefore, they are binding and conclusive upon this Court.

     Rather, on appeal, claimant contends that because employer

denied his claim for ongoing medical benefits; Dr. Chandra

released claimant from his care; and the commission failed to

rule upon the issue of whether Dr. Sokolow's treatment was

authorized, he has been left without a treating physician.    We

disagree.

     Nothing in the record established that Dr. Chandra did not

continue to be claimant's treating physician for any causally

related medical treatment that claimant might need in the

future.   In fact, the record showed that claimant continued to

receive medical treatment from Dr. Chandra through at least


                               - 3 -
February 2000.   Because Dr. Sokolow's treatment was deemed

unrelated to the compensable accident and not employer's

responsibility, the commission was not required to rule that

Dr. Sokolow's treatment was authorized.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                               - 4 -